Citation Nr: 0605854	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
ankylosing spondylitis with sclerotic changes of both hips. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision which 
was issued in May 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  This case 
was remanded in September 2004 for additional development and 
now returns to the Board for appellate review.   

As noted in the September 2004 Board remand, the April 2001 
rating decision also denied entitlement to service connection 
for a left knee disorder and arthritis of the right knee.  In 
the veteran's substantive appeal (VA Form 9), received in 
April 2002, he asserted that his ankylosing spondylitis is a 
systemic disease that affected joints other than his hips 
including his knees.  The veteran's statement in April 2002 
was accepted as a timely notice of disagreement with the 
denial of service connection for disorders of the knees and a 
statement of the case on those issues was furnished to the 
veteran in June 2002.  In the cover letter accompanying the 
statement of the case, the RO stated that the veteran needed 
to file a formal appeal to continue his appeal on the listed 
issues, and that the instructions to an enclosed VA Form 9 
would tell him how much time he had to file a substantive 
appeal.  In an October 2002 statement, the veteran's 
representative reiterated the veteran's argument in his 
substantive appeal that the veteran's ankylosing spondylitis 
was a systemic disease that affected joints other than his 
hips including his knees.

In the Introduction to its September 2004 remand order, the 
Board referred the issue of whether the October 2002 
statement constituted a timely substantive appeal of the RO's 
April 2001 denial of entitlement to service connection for 
disorders of the knees to the RO for consideration.  The RO 
did not act on this matter.  However, the RO's not having 
acted was not error, and the Board's referral of this matter 
to the RO was inappropriate because, although the law 
provides that the RO may close a case for failure to respond 
to a statement of the case, the law is also clear that 
"questions as to timeliness or adequacy of response shall be 
determined by the Board . . . ."  38 U.S.C.A. § 7105(d); see 
also VAOPGCPREC 9-99 (Aug. 18, 1999).  In this case, neither 
the veteran nor his representative have argued, either before 
or after the Board's September 2004 remand order, that the 
October 2002 statement should have been considered a 
substantive appeal of the denial of claims for service 
connection for bilateral knee disorders.  Rather, the veteran 
and his representative argued, in the April 2002 substantive 
appeal and the October 2002 statement, that the veteran's 
ankylosing spondylitis was a systemic disease that affected 
joints other than his hips including his knees.  The Board 
considered this argument and remanded the claim on appeal for 
further development of the medical evidence in this regard in 
the context of the appeal of the claim for an increased 
rating for ankylosing spondylitis.  See September 2004 Board 
Remand Order, pages 3-4.  Accordingly, the Board concludes 
that the veteran did not perfect an appeal of the denial of 
claims for service connection for bilateral knee disorders, 
and those issues are not on appeal to the Board.  Fenderson 
v. West, 12 Vet. App. 119, 131 (1999) (holding that the 
veteran failed to perfect his appeal to the Board and, hence, 
the Board did not err when it decided that that issue was not 
on appeal to the Board).

With further regard to the veteran's argument that his 
ankylosing spondylitis is a systemic disease that affects 
joint other than the hips, the September 2004 Board remand 
also noted that, on the veteran's April 2002 substantive 
appeal, he contended that his ankylosing spondylitis was a 
systemic disease and affected joints other than his hips, 
including his knees, ankles, hands, and wrists and was also 
manifested by iritis of the eyes and erectile dysfunction.  
In a June 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims for secondary 
service connection and, not having received a response, in an 
October 2002 letter, notified the veteran that his claims 
were denied.  The issues addressed in the RO's October 2002 
determination have not been certified for appeal and are not 
before the Board at this time.  If the veteran wishes to file 
an application to reopen his claims of entitlement to service 
connection for such disabilities, he should so inform the RO. 

The Board also observes that the veteran has repeatedly 
contended that his service-connected degenerative disc 
disease of the lumbar spine has increased in severity, to 
include neurologic symptomatology.  Such issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Ankylosing spondylitis with sclerotic changes of both 
hips is manifested by bilateral hip flexion to 95 degrees 
with pain and abduction to 25 degrees, without evidence of 
severe or definite impairment of health or incapacitating 
exacerbations.    


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for ankylosing spondylitis with sclerotic changes of both 
hips have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim for an 
increased rating in July 2000, prior to the enactment of the 
VCAA, and the initial unfavorable decision was issued in May 
2001, after the November 2000 enactment of the VCAA.  In 
Pelegrini, the Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in September 2004, the veteran's 
increased rating claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2005, such that he had the opportunity to respond to the 
remedial VCAA notice prior to the Board's adjudication of the 
veteran's claim on the merits.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the veteran was informed in the September 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate his claim for an increased rating.  
Specifically, he was advised that, the evidence must show 
that his service-connected disability has gotten worse. 

In addition, the veteran was informed in the September 2004 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  He 
was also informed that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state and local governments, private 
doctors and hospitals, and current and former employers.  

The veteran was also advised about the information and 
evidence he was expected to provide.  Specifically, in the 
September 2004 letter, the veteran was informed that he must 
provide adequate identifying information for any relevant 
records he wished VA to obtain and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  He was specifically asked to send recent, preferably 
within the past twelve months, medical records.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his increased rating claim.  In 
this regard, VA has informed him in the May 2001 rating 
decision, February 2002 statement of the case, and May 2002 
and October 2005 supplemental statements of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
such claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Private medical records as well as 
VA treatment records detailing the history of the veteran's 
disability as well as contemporaneous medical reports 
addressing the relevant rating criteria are of record.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  In this regard, the Board notes 
that the veteran submitted an SSA award letter dated in April 
2005 that reflects he began receiving SSA disability benefits 
in March 2005.  However, there is only a single SSA report, 
namely a Physical Residual Functional Capacity Questionnaire, 
filled out by one of the veteran's private physician, of 
record.  However, for the following reasons, the Board finds 
that a remand is not necessary to obtain any additional 
outstanding SSA records.  The Board observes that records 
detailing the veteran's back and hip symptomatology through 
December 2005 are of record.  Such adequately addresses the 
relevant VA criteria for rating the veteran's service-
connected disability and spans the appellate period, namely 
July 1999 to the present.  Therefore, any medical reports 
detailing the veteran's ankylosing spondylitis symptomatology 
that SSA relied on making a disability determination in April 
2005 would be duplicative of the evidence already contained 
in the claims file.  Additionally, the findings noted in the 
April 2005 VA examination report, dated contemporaneously 
with SSA's decision, are consistent with the findings in the 
earlier records.  Consequently, the Board finds that SSA 
records are not necessary to the veteran's claim of 
entitlement to an increased rating and, as such, there is no 
violation of the duty to assist by VA in this regard.

Moreover, the veteran was provided with VA examinations in 
August 2000, October 2004, and April 2005 in order to 
adjudicate his claim.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a statement of the case in February 2002 
and supplemental statements of the case in May 2002 and 
October 2005, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.



II.  Factual Background

A May 1971 rating decision granted service connection for 
ankylosing spondylitis and assigned a 10 percent rating 
pursuant to Diagnostic Code 5002, effective January 4, 1971.  
In a January 1978 rating decision, the veteran was granted an 
increased rating, to 20 percent, for service-connected 
ankylosing spondylitis with sclerotic changes of both hips, 
effective November 29, 1977.  

The relevant evidence of record includes VA and private 
treatment reports, lay statements, and August 2000, October 
2004, and April 2005 VA examination reports. 

A January 1999 bone imaging test showed no interval change 
when compared with a January 1997 report.  It was noted that 
moderate focal increased uptake right L5-S1, consistent with 
facet joint degenerative joint disease, increased uptake left 
aspect of L5, focal increased uptake right sternoclavicular 
joint, right ankle, bilateral toes, and radial aspect of both 
wrists were again seen.  A CT scan of the sacroiliac joints 
showed arthritis with degenerative changes and narrowing of 
the joint space in both sacroiliac joints, consistent with 
ankylosing spondylitis.  An August 1999 VA lumbar spine X-
rays showed moderate degree of nonspecific osteophytes 
arising from the lower vertebral bodies and degenerative 
changes in the apophyseal joints.  In comparison with the 
previous lumbar studies, such showed an increase to a minor 
extent since July 1992.  VA treatment records dated in 
September 1999 and December 1999 reflect complaints of pain 
in the veteran's back that radiated down the right leg and 
right knee pain.  It was noted that the veteran's uric acid 
and sedimentation rate were elevated.  The assessment was 
gouty arthritis, stable, and disc disease per MRI, stable.  
Specifically, the September 1999 MRI revealed chronically 
bulging annuli without superimposed disc herniation, mild L4-
5 and mild to moderate L5-S1, and mild focal acquired spinal 
stenosis L4-5.

An August 2000 VA examination reflects complaints of pain in 
the back and hip area with occasional pain in the right knee.  
It was difficult for the veteran to bend his knee due to 
pain.  He had been taking pain medications for a long time.  
The veteran stated that, since his initial in-service injury, 
there had been an increase in pain and he now suffered from 
gouty attacks one or two times a month.  

Upon physical examination, the veteran had a normal heel-toe 
gait with some limp on the right side.  He complained of pain 
in the right knee.  On standing, the veteran's posture was 
good with his head square on his shoulders.  Thoracic spine 
examination revealed tenderness, but flexion was possible 
without any complaints.  Lumbosacral spine examination showed 
normal lumbar lordosis.  Muscle tone was good and there was 
no spasm.  There was no tenderness.  Range of motion revealed 
extension to 15 degrees with complaint of pain at the end of 
motion.  Flexion was 50 degrees also with complaint of pain 
at the end of motion.  Right and left lateral flexion was 15 
degrees with pain and rotation was 10 degrees.  Both lower 
limbs were negative for any neurological deficiency and 
straight-leg raising was 65 degrees on either side.  
Sacroiliac strain was not painful.  Both hips were at equal 
level.  Leg lengths were equal and there was no tenderness of 
the thigh muscles.  Range of motion of the hips revealed 
flexion to 90 degrees, extension to 10 degrees, abduction to 
45 degrees, and adduction to 25 degrees.  Internal rotation 
was to 20 degrees and external rotation was to 45 degrees.  
Such motions were performed without any complaints.  Right 
knee examination revealed a mild effusion and such was warm.  
There was tenderness.  Ligaments were stable.  Range of 
motion was zero to 125 degrees and quadriceps muscle tone was 
moderate.  

X-rays of the sacroiliac joints showed that such was still 
open without being fused.  Thoracic and lumbar spine x-rays 
revealed some degenerative disc disease, but there was no 
radiological evidence of ligament calcification.  The right 
hip was normal and there was no evidence of sclerotic change.  
Right knee was also normal.  CBC was within normal limits, 
but the sedimentation rate was 58.2, with the reference range 
being from 40 to 54.  HLA B27 was detected in the blood.  
Uric acid was 9.4 and cholesterol was 312 mg%.  

The examiner diagnosed history of gradual onset of pain in 
the veteran's back and other joints.  The examiner stated 
that there was no evidence of sclerotic changes in the hips, 
but there was evidence of inflammatory arthritis in the right 
knee, clinically.  Sacroiliac joints were not fused and there 
were no arthritic changes in those joints.  In a March 2001 
addendum, the examiner opined that it was as likely as not 
that the veteran's current spinal condition was related to 
his service-connected ankylosing spondylitis.  The examiner 
also opined that the manifestations of inflammatory arthritis 
of the veteran's right knee was not connected to his 
ankylosing spondylitis or degenerative disc disease.  

Based on such examination and opinion, service connection was 
granted for degenerative disc disease of the lumbar spine in 
the May 2001 rating decision.  The veteran was assigned an 
initial 20 percent evaluation pursuant to Diagnostic Code 
5293, effective August 31, 1999.

A February 2001 VA treatment record reflects that the veteran 
had a history of ankylosing spondylitis for 30 years and 
gout.  He complained of bilateral hand stiffness and pain, 
particularly with stress.  The veteran was noted to have 
wrist splints.  The assessment was history of ankylosing 
spondylitis and gout.  A March 2002 record shows that it was 
thought that the veteran had a fuse form of rheumatoid 
arthritis along with the ankylosing spondylitis.  

A June 2002 statement from Dr. Webb reflects that the veteran 
has a history of rheumatoid arthritis.  Dr. Webb stated that 
the veteran had also been diagnosed with ankylosing 
spondylitis and osteoarthritis.  Such were noted to be 
progressive diseases.  

A July 2002 VA treatment record reflects that the veteran 
complained of polyarthralgia and low back pain.  X-rays of 
the lumbosacral spine showed degenerative changes extending 
from L3 to S1 with disc space narrowing.  An August 2003 
record shows that the veteran had a history of ankylosing 
spondylitis, gout, and rheumatoid arthritis.  The impression 
included gout and ankylosing spondylitis. 

An October 2004 VA examination reflects that the veteran's 
claims file was available for review.  It was noted that the 
veteran worked six days a week as an auto mechanic.  He 
complained of dull pain in both hips, beginning in 1969.  He 
did not require the use of any assitive devices.  The veteran 
was able to use a riding lawnmower.  Range of motion of the 
hips revealed flexion to 90 degrees, abduction to 45 degrees, 
adduction to 25 degrees, internal rotation to 20 degrees, and 
external rotation to 40 degrees without any complaints of 
pain.  There was no observed additional limitation following 
repetitive use.  The veteran stated that pain was constant 
and was more in his back than his hips.  There had been no 
incapacitating episodes in the past 12 months.  

Regarding the veteran's lumbosacral spine, he complained of 
mid-low back pain described as a heavy dull sensation.  
Location and distribution of the pain included radiation to 
the left foot and right knee.  Range of motion of the lumbar 
spine revealed extension to 15 degrees, flexion to 50 
degrees, right and left lateral rotation to 10 degrees, and 
right and left lateral flexion to 15 degrees.  The veteran 
did not perform any type of repetitive motion.  There were no 
flare ups and the pain was constant.  There was no evidence 
of painful motion, spasm, weakness, and/or tenderness.  
Neurological examination showed motor and sensory function to 
be intact.  There was no atrophy of the muscles.  There had 
been no incapacitating episodes in the past 12 months.  It 
was noted that the veteran was scheduled for a lumbar fusion 
of L3, 4, and 5 in November 2004.

X-rays of the lumbosacral spine showed degenerative changes 
extending from L3 to S1 with disc space narrowing.  X-rays of 
the right knee showed degenerative arthritis with possible 
mild narrowing of the joint space medially.  Laboratory work 
included urine with a pH of 5, 30 mg/dl of glucose, negative 
for ketones, bilirubin blood, urobilinogen 0.2, 0-1 WBCs, and 
sedimentation rate was 3 within the normal range.  CBC showed 
white count of 6.4 with a hemoglobin of 15, hematocrit of 
43.2, BUN of 19, creatinine of 0.8, and glucose 105.  
Electrolytes were within normal limits. 

A November 2004 record from Dr. Schell reflects that the 
veteran had a history of severe back and radicular leg pain.  
The MRI demonstrated severe lumbar spinal canal stenosis, 
worse at the L4-5 level, with degenerative changes at L3-4 
and L5-S1.  It was noted that the veteran had problems with 
incontinence of urine, sexual dysfunction, and severe back 
and radicular leg pain.  As a result of the neurogenic 
claudication, severe spinal stenosis, and partial cauda 
equina syndrome, the veteran was being admitted for a 
decompressive lumbar laminectomy and fusion.  Following such 
surgery, lumbosacral spine X-rays in January 2005 showed 
stable post-laminectomy findings, degenerative disc disease, 
and spondyloarthropathy.  April 2005 X-rays revealed 
degenerative disc disease and evidence of prior surgery in 
the lumbar spine.

A February 2005 VA treatment record reflects that the veteran 
felt a lot better following his back surgery.  He was walking 
a half mile a day and was employed as an automotive mechanic.  

April 2005 statements from the veteran's mother-in-law, 
daughter, and wife indicate that they had witnessed the 
veteran's deteriorating condition.  Specifically, his 
daughter indicated that he had a marked decrease in strength 
and endurance.  He walked with a limp, had decreased strength 
in his hands, and had pain in his knees.  The veteran's wife 
stated that he was in constant pain and had difficulty 
driving and doing his job.  She also indicated that the 
veteran had additional disabilities as a result of his back 
condition.

An April 2005 statement from Dr. Ali reflects that the 
veteran had surgery on his back in November 2004 and, as a 
result, would be unable to work for 12 to 18 months.  Dr. Ail 
stated that he had been the veteran's primary physician since 
March 2004 and that he had ankylosing spondylosis with 
limited range of motion and chronic back pain.  Dr. Ali 
indicated that the veteran's back condition had deteriorated 
since such time. 

An April 2005 VA examination reflects that the veteran was 
currently self-employed, but had been off work for the prior 
seven months.  The examiner noted that the claims file was 
available and reviewed in connection with such examination.  
The veteran reported having back surgery in November 2004.  
He complained of painful ankles, hips, knees, back, and 
shoulders.  The joint pain would become periodically active 
every now and then.  The intensity of the pain is about a 3 
or 4 out of 10.  The veteran was having some physical 
difficulties due to his recent surgery on his back.  He 
indicated that he had not recovered yet from his back surgery 
and the lower back was still very sore and stiff.  Bending 
and lifting was difficult.  Repetitive motion increased the 
pain and there was a history of flare-up with additional loss 
of motion.  There was no history of acute episode of 
excruciating back pain.  History also revealed that he had 
physical therapy for his knee condition and was currently 
taking Indocin twice a day.  He was having treatment for 
multiple joint pains.  In 2004, the veteran had lower back 
fusion surgery as well as left hip and right knee surgery.  
There was also a history of surgery involving his right 
thumb.  Currently, the veteran used a back brace.

Physical examination revealed no objective evidence of pain.  
There was normal heel-toe gait and his posture was good.  
Examination of the cervical spine revealed that the veteran's 
head was square on his shoulders.  Muscle tone was good and 
there was no spasm or atrophy.  There was no deformity of the 
cervical spine.  Extension was 25 degrees without any pain 
and flexion was 25 degrees without pain.  Right and left 
lateral flexion was 50 degrees and rotation was 10 degrees.  
Examination of the lumbosacral spine revealed a surgical 
scar.  Muscle tone was good and there was no spasm or 
atrophy.  Minimal tenderness was felt.  Range of motion 
revealed extension to 20 degrees and flexion to 55 degrees 
with complaint of pain.  Right and left lateral flexion was 
20 degrees and rotation was 20 degrees.  There was no 
evidence of incoordination, weakness, or fatigability.  
Functional loss due to subjective complaint of pain was 
absent.  

Both lower limbs were negative for any neurological deficit, 
but there was a 3/4 inch shortening of the right leg.  
Straight-leg raising was 60 degrees with negative Lasegue 
test.  Both hips were normally aligned.  There was no atrophy 
or any tenderness in the gluteal area.  Range of motion on 
both sides revealed flexion to 95 degrees with complaint of 
pain, extension to 10 degrees without pain, abduction to 25 
degrees without pain, and adduction to 20 degrees without any 
pain.  Internal rotation was to 20 degrees and external 
rotation was to 40 degrees.  Both knees were normally 
aligned.  There was effusion and swelling in the knee joint.  
Patellar compression was painful and there was crepitation.  
Range of motion was zero to 130 degrees with complaint of 
pain.  Ligaments were stable.  McMurray and drawer tests were 
negative.

X-rays of the cervical spine showed degenerative disc disease 
at 4-5, 5-6, and 6-7.  There was no evidence of anterior 
ligament calcification or osteoporosis.  X-rays of the lumbar 
spine revealed degenerative disc disease at L4-L5 and L5-S1 
levels with central laminectomy defects.  Sacroiliac joints 
were open and there was no ligamentous calcification.  X-rays 
of both hips showed open joint space without any evidence of 
subluxation.  There was minimal sclerosis near the superior 
aspect of the joints.  Laboratory data revealed a minimally 
elevated sedimentation rate of 16 mm with a reference range 
of zero to 12.  HLA-B27 antigen was detectable (reference 
range is not detected).  C-reactive protein was within the 
normal range at 1.6 mg/L (reference range is 0.0 to 4.9).  
ANA test was negative and rheumatoid factor was also 
negative.  

The examiner stated that he was unable to identify any 
sclerotic changes of both hips which could be explained on 
the basis of ankylosing spondylitis.  The examiner stated 
that, in the veteran's case, the diagnosis of ankylosing 
spondylitis was somewhat suspicious because of the lack of 
ligamentous calcification and also due to the absence of 
evidence of fusion of his sacroiliac joints.  However, the 
HLA-B27 was positive.  The veteran's complaints of symptoms 
nearer the hip joints were referred from his lumbar spine 
degenerative arthritis. 

A December 2005 Physical Residual Functional Capacity 
Questionnaire, completed by Dr. Ali for SSA purposes, 
reflects that the veteran had diagnoses of severe 
osteoarthritis with chronic back pain and polyarthralgia and 
ankylosing spondylitis.  Dr. Ali indicated that the veteran 
had pain in the back, knees, and shoulders.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected ankylosing spondylitis with 
sclerotic changes of both hips is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  He 
contends that such has increased in severity and, therefore, 
a rating in excess of 20 percent is warranted.

The Board notes that the veteran's ankylosing spondylitis 
with sclerotic changes of both hips is rated by analogy to 
rheumatoid arthritis.  Rating by analogy is appropriate where 
an unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology, and functional impairment is available.  38 
C.F.R. § 4.20.  

Diagnostic Code 5002 provides that rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating.  With less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods warrants a 60 percent evaluation.  With symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  One or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

The objective medical evidence of record reflects that the 
veteran's ankylosing spondylitis with sclerotic changes of 
both hips is manifested by bilateral hip flexion to 95 
degrees with pain and abduction to 25 degrees, without 
evidence of severe or definite impairment of health or 
incapacitating exacerbations.    

The Board initially notes that, in order to warrant a 40 
percent evaluation under Diagnostic Code 5002 for rheumatoid 
arthritis as an active process, there must be evidence of 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  However, based on the evidence of record, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent under Diagnostic Code 5002.  Specifically, as 
noted by the October 2004 VA examiner, the veteran had not 
had any incapacitating episodes within the prior 12 months.  
Additionally, the remainder of the record is negative for any 
evidence of incapacitating exacerbations as a result of the 
veteran's ankylosing spondylitis with sclerotic changes of 
both hips.  Moreover, the Board finds that the examination 
findings, as documented in August 2000, October 2004, and 
April 2005, do not objectively demonstrate symptom 
combinations productive of definite impairment of health.  
Specifically, in August 2000, while the veteran complained of 
tenderness and pain on thoracic and lumbosacral spine motion, 
there is no evidence that such results in definite impairment 
of health.  Also, in October 2004, the veteran complained of 
back and hip pain; however, he had pain-free bilateral hip 
motion and, while performing range of motion of the lumbar 
spine, there was no evidence of painful motion, spasm, 
weakness, and/or tenderness.  In April 2005, the veteran 
complained of painful joints; however, on physical 
examination, there was no objective evidence of pain, 
incoordination, weakness, fatigability, or functional loss 
due to subjective complaints of pain.  Moreover, there is no 
evidence of constitutional manifestations associated with 
active joint involvement that is totally incapacitating or 
with less symptomatology, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods and, as such, 
the veteran does not meet the criteria for a 100 or 60 
percent rating under Diagnostic Code 5002, respectively.  
Therefore, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent under Diagnostic Code 
5002 pertinent to rheumatoid arthritis as an active process.

The Board observes that Diagnostic Code 5002 also provides 
that, for chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

In this regard, the Board notes that the evidence of record 
demonstrates chronic back symptomatology as a result of the 
veteran's ankylosing spondylitis.  However, in recognition of 
such disability, he was awarded service connection for 
degenerative disc disease of the lumbar spine in the May 2001 
rating decision.  At such time, he was assigned a 20 percent 
disability rating under Diagnostic Code 5293 in contemplation 
of recurring attacks of moderate intervertebral disc 
syndrome.  Upon review of the May 2001 rating decision, the 
Board observes that the 20 percent evaluation contemplated 
normal lumbar lordosis, good muscle tone, no spasm or 
tenderness, decreased range of lumbar motion, negative 
neurological findings in the lower extremities, and X-rays 
showing degenerative disc disease.  As the veteran is being 
separately compensated for his back symptomatology and the 
issue of entitlement to an increased rating for such service-
connected degenerative disc disease of the lumbar spine is 
not currently before the Board, to assign a separate rating 
under any Diagnostic Code pertinent to back symptomology as 
related to his ankylosing spondylitis would be tantamount to 
pyramiding.  See Esteban, supra.  

Additionally, the Board notes that the veteran has contended 
that his ankylosing spondylitis affects joints other than his 
hips, to include his knees, ankles, hands, and wrists and has 
also been manifested by iritis of the eyes and erectile 
dysfunction.  However, as noted in the Introduction, such 
issues are not appropriately before the Board at this time.  

Pertinent to the veteran's hips, the Board notes that the 
normal range of hip flexion is from zero to 125 degrees and 
the normal range of hip abduction is from zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II.  The evidence reflects that, 
in August 2000 and October 2004, the veteran had bilateral 
hip flexion to 90 degrees and abduction to 45 degrees.  In 
April 2005, he had bilateral hip flexion to 95 degrees with 
pain and abduction to 25 degrees.  The Board notes that, 
under DeLuca v. Brown, 8 Vet. App. 202 (1995), in evaluating 
musculoskeletal disabilities, VA must consider weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse as well as 
functional loss.  However, in considering the veteran's pain 
on flexion in April 2005, the Board finds that, under 
Diagnostic Codes pertinent to rating hip and thigh 
disabilities (Diagnostic Codes 5250 to 5255), he is not 
entitled to a compensable rating, much less a rating in 
excess of 20 percent for his demonstrated limitation of 
bilateral hip motion.  

The Board notes that Diagnostic Code 5002 provides that, 
where the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion is 
warranted.  Such are to be combined under 38 C.F.R. § 4.25.  
As the veteran has limited motion of both hips, a 10 percent 
rating for each hip equates to a combined 20 percent rating.  
However, the ratings for active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation will be assigned.  
As such, in this case, while the veteran may be entitled to a 
20 percent rating for the limitation of bilateral hip motion, 
he is already in receipt of a 20 percent evaluation in 
contemplation of symptomatology rated as analogous to one or 
two exacerbations a year in a well-established diagnosis, 
pertinent to rheumatoid arthritis as an active process.  
Therefore, as provided for in Diagnostic Code 5002, the 
veteran is only entitled to a single 20 percent rating for 
either rheumatoid arthritis as an active process or residuals 
of rheumatoid arthritis.  As such, he is not entitled to a 
rating in excess of 20 percent for ankylosing spondylitis 
with sclerotic changes of both hips under Diagnostic Code 
5002.

For the sake of completeness, the Board notes that the April 
2005 VA examiner indicated that he was unable to identify any 
sclerotic changes of both hips which could be explained on 
the basis of ankylosing spondylitis.  The examiner stated 
that, in the veteran's case, the diagnosis of ankylosing 
spondylitis was somewhat suspicious because of the lack of 
ligamentous calcification and also due to the absence of 
evidence of fusion of his sacroiliac joints; but, the HLA-B27 
was positive.  However, the Board notes that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the VA will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud. The 20-year period will be computed from 
the effective date of the evaluation to the effective date of 
reduction of evaluation. 38 C.F.R. § 3.951(b).  Therefore, as 
the veteran's 20 percent disability rating for ankylosing 
spondylitis with sclerotic changes of both hips has been in 
effect since November 29, 1977, such evaluation is protected. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's service-connected ankylosing spondylitis with 
sclerotic changes of both hips to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for service-connected ankylosing 
spondylitis with sclerotic changes of both hips, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any recent hospitalizations for the 
veteran's ankylosing spondylitis with sclerotic changes of 
both hips or show that such is unusually manifested.  
Moreover, while the veteran has reportedly not worked since 
March 2005, there is no indication that such is solely a 
result of his ankylosing spondylitis with sclerotic changes 
of both hips.  Specifically, in the December 2005 Physical 
residual Functional Capacity Questionnaire, completed for SSA 
purposes, the veteran's physician indicated that he had 
diagnoses of severe osteoarthritis with chronic back pain and 
polyarthralgia, in addition to ankylosing spondylitis, and 
had pain in the back, knees, and shoulders.  As such, there 
is no indication that his ankylosing spondylitis with 
sclerotic changes of both hips alone markedly interfere with 
employment so as to consider an extra-schedular evaluation.  
Therefore, the medical evidence shows that any objective 
manifestations of the veteran's ankylosing spondylitis with 
sclerotic changes of both hips are essentially those 
contemplated by the schedular criteria.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A rating in excess of 20 percent for ankylosing spondylitis 
with sclerotic changes of both hips is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


